t c summary opinion united_states tax_court dorothy a wilson petitioner v commissioner of internal revenue respondent docket no 3796-o00s filed date dorothy a wilson pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes in the amounts of dollar_figure and dollar_figure and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions ’ the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her father and brother whether petitioner is entitled to a deduction for medical_expenses whether petitioner is entitled to deductions from her real_property rental activities in excess of the amounts allowed by respondent and whether petitioner is liable for the accuracy-related_penalties background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing her petition petitioner resided in lake wales florida for respondent determined that petitioner received interest_income of dollar_figure respondent disallowed a charitable deduction of dollar_figure for respondent made various adjustments to petitioner’s depreciation_deductions related to her rental activities further respondent disallowed suspended losses from previous years and losses generated in and as a result of the limitation under sec_469 petitioner did not present evidence regarding these issues as a result petitioner is deemed to have conceded the items rule sec_142 sec_149 burris v commissioner tcmemo_2001_49 in petitioner’s father joe scott mr scott suffered a stroke around the same period mr scott’s wife had a heart attack and was placed into a nursing home as a result of the stroke mr scott had memory loss and required in-home care and supervision mr scott moved in with petitioner petitioner purchased mr scott’s medication and eventually placed mr scott in a full-care facility petitioner’s brother james ivey mr ivey moved from new york to florida as mr ivey had financial problems mr ivey resided in an apartment paid for by petitioner and petitioner paid for some of mr ivey’s food during the period at issue petitioner purportedly owned and managed residential properties the four properties were a house pincite washington avenue lake wales florida washington a condominium pincite park place tampa florida park place a house pincite douglas way frostproof florida douglas way and an unknown structure pincite marshall lane frostproof florida marshall lane on her federal_income_tax return petitioner claimed a dependency_exemption deduction for mr scott and deducted dollar_figure of medical_expenses related to mr scott on her petitioner deducted dollar_figure less dollar_figure percent of adjusted_gross_income sec_213 q4e- federal_income_tax return petitioner claimed a dependency_exemption deduction for mr ivey for petitioner reported income from rents of dollar_figure for the washington property dollar_figure for the douglas way property and dollar_figure for the marshall lane property petitioner did not report income for the park place property petitioner deducted the following relevant amounts for her various properties for tax years and on schedules e property washington repairs dollar_figure dollar_figure taxes big_number utilities ---- pest control --- big_number yard work --- park place rental expense sec_5 big_number douglas way repairs legal big_number --- auto --- interest --- big_number pest control ---- yard work --- big_number the first page of petitioner’s federal_income_tax return indicates that petitioner reported a net_loss of dollar_figure on schedule e supplemental income and loss however the record does not contain the schedule e property marshall lane repairs dollar_figure dollar_figure auto --- interest --- big_number taxes --- big_number yard work --- on date respondent mailed by certified mail a notice_of_deficiency regarding tax years and in his notice respondent disallowed the dependency_exemption deductions on the basis that petitioner failed to establish that she provided more than one-half of the support for each claimed dependent respondent also disallowed the deduction for medical_expenses based upon a failure to substantiate the expenses respondent also disallowed all of the above-listed expenses for for all of the properties respondent allowed interest_expenses of dollar_figure for the douglas way property and dollar_figure for the marshall lane property petitioner did not claim these interest deductions on her federal_income_tax return as for respondent disallowed all of the above-listed expenses for the washington and park place properties respondent disallowed dollar_figure of the auto expense and the remaining above-listed expenses for the douglas way property respondent also disallowed dollar_figure of auto expenses dollar_figure of taxes and the remaining above-listed expenses for the marshall lane property respondent allowed an additional interest_deduction of dollar_figure for -- - the douglas way property and an additional insurance deduction of dollar_figure for the marshall lane property as to the park place property respondent argues that petitioner did not own or manage the property in and as to the other properties respondent contends that petitioner did not substantiate the remaining deductions discussion dependency_exemption deductions a taxpayer is permitted to claim as a deduction an exemption_amount for certain dependents sec_15l a c a taxpayer’s father and brother qualify as dependents so long as the taxpayer provided more than half of the support to each dependent sec_152 and sec_1_152-1 income_tax regs the level of support is determined by the support_test in which the total amount of support from all sources is compared with the amount of support actually provided by a taxpayer the taxpayer must initially demonstrate by competent evidence the total amount of the support furnished by all sources for the taxable years at issue turay v commissioner tcmemo_1999_ keegan v commissioner tcmemo_1997_511 sec_1 l a income_tax regs if the total amount of support is not established then it is generally not possible to conclude that the taxpayer provided more than half of the support to the - jj - claimed dependent 56_tc_512 batson v commissioner tcmemo_2000_172 butler v commissioner tcmemo_1998_355 smith v commissioner tcmemo_1997_544 while petitioner provided some aid to her father and brother we cannot conclude that petitioner provided more than one-half of the support for either of them we are unsure as to the total amount of support her father and brother received from all sources the record is also silent as to the amount of support each received from petitioner therefore respondent’s determination is sustained medical_expenses a taxpayer may deduct expenses_incurred for medical and dental expenses of a dependent as defined in sec_152 to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 petitioner deducted medical_expenses of dollar_figure relating to the medical_care of her father for the reasons set forth above petitioner’s father does not qualify as her dependent pursuant to sec_152 petitioner is not entitled to deduct her father’s medical_expenses even if petitioner’s father qualified as a dependent petitioner failed to satisfy the substantiation requirements of sec_1_213-1 income_tax regs accordingly we sustain respondent’s determination schedule eb deductions sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance of property held for production_of_income including real_property sec_1_212-1 income_tax regs a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1 6001-l a e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_212 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are in some circumstances permitted to estimate the deductible amount 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 the record is void of adequate receipts records or other evidence that would provide a rational basis upon which an estimate could be made therefore petitioner is not entitled to deductions in excess of the amounts permitted by respondent accuracy--related penalty respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 for and the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to such underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs sec_1 b income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances - including the experience knowledge and education of the taxpayer 85_tc_934 it is the taxpayer’s responsibility to establish that he is not liable for the accuracy-related_penalty imposed by sec_6662 a rule a tiweeddale v commissioner 92_tc_501 on the basis of the entire record we conclude petitioner has not established that the underpayment was due to reasonable_cause or that petitioner acted in good_faith accordingly we hold petitioner is liable for the accuracy-related_penalties reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
